       Case 20-17713-CMG              Doc 18-1 Filed 10/26/20 Entered 10/26/20 12:12:05                         Desc
                                     Notice of Assets and ddl to Fi Page 1 of 1
FORM NOA (Notice of Assets and Deadline to File Proof of Claim)
              NOTICE OF ASSETS AND DEADLINE TO FILE PROOF OF CLAIM
                                                       U.S. Bankruptcy Court
                                                        402 East State Street
                                                         Trenton, NJ 08608
                                                 Telephone number: 609−858−9333

                                       Honorable Christine M. Gravelle, U.S. Bankruptcy Judge
CASE NUMBER: 20−17713−CMG                                          DATE FILED:: 6/19/20
In Re: Debtor(s) (name(s) used by the debtor(s) in the             ADDRESS OF DEBTOR(S):
last 8 years, including married, maiden, trade, and address):
Nyrline Nicolas−Paul                                               29 Koster Blvd, Apt 1A
xxx−xx−0129                                                        Edison, NJ 08837
DEBTOR'S ATTORNEY:                                                 TRUSTEE:
Nicholas Fitzgerald                                                Andrea Dobin
Fitzgerald & Crouch, P.C.                                          McManimon, Scotland & Baumann, LLC
649 Newark Avenue                                                  427 Riverview Plaza
Jersey City, NJ 07306                                              Trenton, NJ 08611
                                                                   (609) 695−6070
201−533−1100
       It appeared from the schedules when this case was filed that there were no assets from which dividends could
be paid to creditors as indicated on the Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors and Deadlines.

       It now appears that the payment of a dividend may be possible. Pursuant to Bankruptcy Rule 3002(c)(5), the
last day for filing claims is fixed as:

                                                                1/25/21

Government Units are allowed 180 days from the date of order for relief, or the above date, whichever is later. 11
U.S.C. §502(b)(9)

Except as otherwise provided by law, in order to share in any payment from the estate, a creditor must file a proof of
claim by the date set forth above. The place to file the proof of claim is the office of the Clerk of the Bankruptcy
Court.

A Proof of Claim is a signed statement describing a creditor's claim. A Proof of Claim form ("Official Form B 410")
can be obtained at the United States Courts Web site: (http://www.uscourts.gov/forms/bankruptcy−forms) or at any
bankruptcy clerk's office. You may also contact the Clerk's Office where this case is pending to request that a Proof
of Claim form be mailed to you. The Clerk's Office telephone number is included on the front of this Notice. Also,
Claims can be filed electronically through the court's website at: http://www.njb.uscourts.gov under File An
Electronic Claim. A secured creditor retains rights in its collateral regardless of whether that creditor files a Proof of
Claim. If you do not file a Proof of Claim by the last day to file a proof of claim listed on the front side, you might
not be paid any money on your claim from other assets in the bankruptcy case. To be paid you must file a Proof of
Claim even if your claim is listed in the schedules filed by the debtor. Filing a Proof of Claim submits the creditor to
the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For example, a secured creditor who
files a Proof of Claim may surrender important nonmonetary rights, including the right to a jury trial. Filing Deadline
for a Creditor with a Foreign Address: The deadlines for filing claims set forth on the front of this notice apply to all
creditors. If this notice has been mailed to a creditor at a foreign address, the creditor may file a motion requesting the
court to extend the deadline.

   IF A CLAIM WAS PREVIOUSLY SUBMITTED, IT IS NOT NECESSARY TO FILE ANOTHER ONE.


Dated: October 26, 2020                                            FOR THE COURT
                                                                   Jeanne Naughton, Clerk
                                                                                                        FORM NOA Rev. 5/2016
